Citation Nr: 1342005	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for systemic scleroderma.

2. Entitlement to service connection for pulmonary hypertension and pulmonary embolism, claimed as interstitial lung disease, to include as secondary to systemic scleroderma.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Denver, Colorado.

The Veteran was scheduled for a Travel Board Hearing before a member of the Board in August 2013.  However, through an August 2013 submission, the Veteran withdrew her hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a letter from the Social Security Administration awarding the Veteran SSA disability benefits.  The claims file does not include the records relied upon in that determination or show any efforts to obtain them.  Therefore, the Veteran's records relied upon in awarding her Social Security benefits must be requested.

The Veteran claims that pertinent disability is due to her service, including her exposure to airports, dry damp buildings and asbestos while on active duty.  Her service personnel records have not been obtained.  She has not been afforded a VA examination to determine the nature and etiology of the systemic scleroderma, pulmonary hypertension and pulmonary embolism.  

As the matter is being remanded, the record indicates that the Veteran is continuing to receive both VA and private treatment for her disabilities which are the subject of this matter.  Such records would be helpful in assessing the Veteran's claims and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records and associate those documents with the claims file.

2. After obtaining authorization and any necessary information, procure records of any outstanding relevant treatment or evaluation that the Veteran may have received, or undergone, since 2009, including any treatment records from Dr. Z. Yunt.  All such available documents should be associated with the claims file.

3. Request from Social Security Administration copies of all medical records underlying the November 2010 decision awarding disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the Veteran must be accorded the opportunity to furnish such records directly to Social Security Administration or to the RO/AMC. All records/responses received must be associated with the claims file. 

4. An appropriate official at the originating agency should request the Veteran's personnel folder and associate it with the claims file.  

5. The Veteran should be afforded a VA examination to determine the nature and etiology of her systemic scleroderma, pulmonary hypertension, pulmonary embolism, and/or interstitial lung disease.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

If systemic scleroderma, pulmonary hypertension, pulmonary embolism, and/or interstitial lung disease is found, provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that it is attributable to the Veteran's time on active duty. Consideration should be given to the Veteran's statements regarding her symptoms and in her capacity as a registered nurse.  The examiner should consider the Veteran's personnel folder, the Veteran's descriptions of exposure to hazardous materials and the report by Dr. Yunt.  

A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

6. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


